     Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 1 of 17 PageID 664




                             United States District Court
                              Middle District of Florida
                                  Tampa Division

ARLENE BROWN,

               Plaintiff,

v.                                                          NO. 8:19-cv-1501-T-PDB

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.



                                         Order

         Arlene Brown brings this action under 42 U.S.C. § 1383(c) to review a final
decision of the Commissioner of Social Security denying her application for
supplemental security income. Under review is a decision by an Administrative Law
Judge (“ALJ”) dated May 31, 2018. Tr. 9–28. Summaries of the law and the
administrative record are in the ALJ’s decision, Tr. 12–23, and the parties’ briefs,
Docs. 26, 27, and not fully repeated here. Brown contends the residual functional
capacity (“RFC”) is not supported by substantial evidence and the ALJ erred in
considering medical opinions. Doc. 26.

I.       Background

         Brown applied for benefits in November 2015, alleging she had been disabled
since October 2014 because of mental and physical impairments. Tr. 75–76. The ALJ
found she has severe impairments of carpal tunnel syndrome, radiculopathy,
degenerative disc disease of the spine, osteoarthritis, generalized anxiety disorder,
and depressive disorder. Tr. 14.

         Brown regularly saw Ivan Ramos, M.D., for her physical problems. See Tr.
341–359. Dr. Ramos referred her to Siddharth Shah, M.D., with Bay View Neurology,
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 2 of 17 PageID 665




for additional treatment. See Tr. 327. Neither doctor completed a disability form or
evaluation.

      Brown saw two doctors for consultative exams related to her application for
benefits: Robert Young, Ph.D., and Bryan Thomas, M.D.

      Brown visited Dr. Young for a mental-status evaluation in February 2016. Tr.
400–03. He documented her description of her symptoms and observed her facial
expressions “generally reflected a dysphoric mood” and her “energy level appeared
normal.” Tr. 400.

      Dr. Young stated Brown was cooperative, gave “adequate effort” in responding
to questions, maintained steady eye contact, answered questions in a straightforward
manner, gave “reasonably well detailed” responses without difficulty recalling
personal information, was willing to discuss personal history, and was comfortable
with the interview and examination process. Tr. 400. He observed she “spoke almost
non-stop in-between examiner’s questions often talking about various areas of her life
often unrelated to the questions at hand. Most of her rambling had to do with her life
problems and other challenges she is facing.” Tr. 400. He reported she had no
difficulty interacting with staff and was a reliable historian. Tr. 400. He estimated
her intellectual level is in the average range based on education level, spelling,
vocabulary usage, and “fund of knowledge.” Tr. 400–01.

      Dr. Young stated Brown “never had any difficulty maintaining her attention
and concentration during the clinical interview although she often was tangential in
conversation.” Tr. 401. He stated she “never manifested” impulsivity, distractibility,
or hyperactivity; evidenced no perceptual disorder; had no language deficits and
spoke in a normal tone and pace of voice; had average vocabulary and could “engage
in spontaneous conversation”; had judgment, insight, and abstract reasoning
consistent with someone with average intelligence; and had a dysphoric mood with a
“corresponding depressed affect.” Tr. 401.


                                             2
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 3 of 17 PageID 666




      Dr. Young reported Brown scored a 30 out of 30 in a “Mini Mental State
Examination,” suggesting no cognitive impairment. Tr. 402. He reported she correctly
completed simple math problems, like making change, without using a paper and
pencil. Tr. 402. On the Wechsler Adult Intelligence Scale “digit span task,” he
reported she scored in the ninth percentile, “which is within the very end of the low
average range.” Tr. 402.

      Under “Diagnostic Impressions,” Dr. Young wrote major depressive disorder,
single episode, moderate; and anxiety disorder not otherwise specified. Tr. 402. Next
to “Summary & Recommendations,” Dr. Young wrote:

      Arlene’s presentation was consistent with her self-report. Collectively
      she came across as a moderately depressed adult female who appears to
      be struggling to cope with her present life circumstances especially her
      physical health problems and perceived inability to work. Although her
      claim for social security disability benefits is based on both physical
      health and psychiatric health problems her physical health complaints
      are the primary reason for her perceived inability to work. She should
      continue to participate in comprehensive psychiatric care to include both
      medication management and adjunctive psychotherapy. Should medical
      personnel deem her physical health problems not significant enough to
      impair her ability to sustain employment, she would likely benefit from
      a referral to vocational rehabilitation. Arlene appears to have adequate
      social support from her daughter and reasonable coping skills and
      therefore is not believed to be at risk for any imminent behavioral or
      emotional decompensation. She denied any past inpatient psychiatric
      admissions or suicide attempts.

      Medical personnel will have to comment on the veracity of her physical
      health problems and the severity of their impact on her ability to work.
      At the present time her claim for Social Security disability benefits
      appears to be foremost a medical decision. Arlene’s psychiatric
      symptoms appear significant enough to produce a moderate degree of
      work related interference. Her prognosis is guarded with mediating
      factors being the severity and course of her physical health and
      psychiatric health problems and her personality features.

      Arlene appears competent to manage her own funds.

Tr. 402–03.

                                         3
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 4 of 17 PageID 667




       Brown visited Dr. Thomas in May 2016. Tr. 422–27. In his report, under
“History of Present Illness,” he wrote neuropathy in hands and feet, carpal tunnel,
back and neck problems with cervical and lumbar spondylosis, and depression. Tr.
422. Under “Review of Systems” and “Functional Limitations,” he recorded Brown’s
subjective reports about her symptoms and limitations. Tr. 423.

       Dr. Thomas examined Brown and noted no abnormalities in her head, eyes,
ear, nose, throat, neck, cardiovascular system, lungs, abdomen, or skin. Tr. 424. Next
to “Extremities,” he wrote, “There was no clubbing, cyanosis, or edema.” Tr. 424.
Under “Neurologic” and next to “General,” he wrote, “Patient was alert and had good
eye contact and fluent speech. Mood was appropriate and she had clear thought
processes. Patient’s memory was normal and concentration was good. The patient
was oriented to time, place, persons and situation.” Tr. 424. Next to “Cranial Nerves,”
he wrote, “Cranial nerves 2-12 were grossly intact.” Tr. 424. Next to “Cerebellar,” he
wrote, “The patient had an asymmetric, antalgic gait favoring the right without an
assistive device. Hand eye coordination was good.” Tr. 424.

       Under “Muscles,” Dr. Thomas noted Brown had either 4 or 5 (out of 5) strength
in all areas, except he added “Low back pain” with right hip extension and “Pain”
with right ankle plantar flexion. Tr. 425. Next to “Nerves,” he wrote, “Sensory
examination was decreased at bilateral upper extremities from the elbows down,
bilateral lower extremities from the knees down. The patient’s straight leg test was
negative bilaterally.” Tr. 425. He observed she had symmetric reflexes, showing “2+”
for all of them. Tr. 425.

       In a musculoskeletal exam, Dr. Thomas reported Brown had sacroiliac joint
and left trochanteric tenderness and no joint swelling, erythema, effusion,
tenderness, or deformity. Tr. 425. He reported she could lift, carry, and handle light
objects; “perform fine motor skills such as opening doors, buttoning shirts, [and]
manipulating a coin”; and squat, but he observed she rose from a squatting position
with moderate difficulty. Tr. 425. He reported she could rise from a sitting position

                                          4
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 5 of 17 PageID 668




without assistance and get up and down from the exam table without difficulty. Tr.
425. He observed she “was unable to walk on heels and toes,” had abnormal tandem
walking, and could stand and hop on one foot bilaterally. Tr. 425. He reported she
could dress and undress “adequately well.” Tr. 425. He reported she was cooperative
and gave a “fair effort” during the exam. Tr. 425.

      Under “Impressions,” Dr. Thomas wrote, “Claimant presents to KLM alleging
disability due to neuropathy in hands and feet, cervical spondylosis, lumbar
spondylosis, bilateral carpal tunnel syndrome and depression.” Tr. 426. He repeated
each impairment with information next to it:

      Neuropathy in hands and feet: Claimant is not sure what caused this
      problem. No acute injuries have occurred per her recollection. Current
      symptoms include pain, burning and weakness in the bilateral hands
      and feet from the elbows distally and the knees distally. Nothing but
      prescription medications improves these symptoms. Movement worsens
      them. She reports have difficulty writing and weakness in the hands
      with frequent dropping of items. She is a 48-year old female in no acute
      distress. She looked tearful when I entered the exam room; however, she
      was alert and oriented with good eye contact. Speech was fluent. She
      reported bilateral sensory impairments over the upper and lower
      extremities, the decreased sensation of light touch in the upper arms
      which was from the elbows distally and in the lower extremities from
      the knees distally. However, there were no rashes or lesions noted.
      Bilateral Tinel’s signs at the wrist and elbows were negative. There was
      no atrophy of the intrinsic hand muscles noted. No tenderness to
      palpation, however, she had a dramatic reaction to wrist extension
      bilaterally with the left greater than the right exacerbating her pain.
      The numbness reported is in a symmetric ascending fashion with no
      dermatomal pattern. Grip strength was 4/5 and symmetric bilaterally.
      She is a right hand dominant female.

Tr. 426.

      Dr. Thomas continued,

      Carpal tunnel syndrome: She reports this has been going on for years.
      Symptoms include pain and weakness which is improved by
      medications. She reports inability to use her hands and difficulty

                                          5
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 6 of 17 PageID 669




      writing. As stated before, Tinel’s sign was negative bilaterally at the
      wrists and elbows. She reports sensory changes, but no dermatonal
      pattern, consistent with neuropathy which is difficult to distinguish
      with her reports of carpal tunnel syndrome. She would benefit from an
      EMG study in order to better delineate the source of her sensory changes
      and pain. No noted effusion, tenderness to palpation to specific joints in
      the hand or muscular atrophy at this time. Her proximal muscle
      strength is 5/5 in bilateral upper extremities.

Tr. 426.

      Dr. Thomas continued,

      Back and neck pain: This is associated with lumbar and cervical
      spondylosis. The patient reports multiple degenerative disks disease
      and osteoarthritis in the cervical and lumbar spine. Her pain is
      primarily in the neck and low back. She does endorse muscle spasms
      and shooting pains down her legs. On exam today, she has an
      asymmetric antalgic gait favoring the right leg with no assistive devices
      at this time. Reflexes are +2 and symmetric throughout bilateral upper
      and lower extremities. [S]he has 5/5 strength in bilateral upper
      extremities except for handgrip which is 4/5 and she has reduced hip
      flexion and extension in bilateral lower extremities secondary to low
      back pain, as well as reduced right ankle plantar flexion secondary to
      toe pain. However, she was able to briefly stand on her toes and
      heels during gait assessment. Straight leg raise test was negative
      bilaterally, although she had some left trochanteric tenderness, as well
      as significant SI joint pain with palpation, right greater than left. She
      was able to perform a squat with moderate difficulty requiring her
      hands in order to assist upon rising. She was able to rise from a seated
      position without assistance and had no difficulty getting up and down
      from the exam table. Tandem walking is abnormal due to poor balance.
      She could briefly stand, but not hop, on one foot bilaterally. She was
      cooperative and gave fair effort throughout the examination. Range of
      motion was full and within normal limits, although she does report
      significant shoulder discomfort when reaching overall and was unable
      to maintain it for prolonged periods of time.

Tr. 426–27 (emphasis added).

      Dr. Thomas concluded,



                                          6
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 7 of 17 PageID 670




       Depression: She reports this began after a prolonged custody battle for
       her children. She reports trouble sleeping at night secondary to
       nightmares, difficulty with crying spells and poor appetite. She is
       currently on medications for depression and is going to receive
       psychiatric evaluation later this month on the 14th. She does report a
       history of both physical and sexual abuse. She states that her depression
       at this time makes her very emotional and frustrated and she has a lack
       of patience and inability to focus. She reports frequently hiding from her
       daughters so they do not see her crying. Again, she was alert and
       oriented today during the interview. She made good eye contact and
       speech was fluent. Mood was appropriate and thought processes were
       clear. Memory and concentration appeared intact. She was tearful upon
       me entering the room, but was conversant and able to maintain a
       conversation without difficulty. No suicidal or homicidal ideations at
       this time.

Tr. 427.

       In a range-of-motion report, Dr. Thomas documented that Brown’s range of
motion was within normal limits. Tr. 428–30.

       Considering the “Paragraph B” criteria, the ALJ found Brown has a mild
limitation in understanding, remembering, or applying information; a moderate
limitation in interacting with others; a moderate limitation in concentrating,
persisting, or maintaining pace; and a moderate limitation in adapting or managing
oneself. Tr. 16.

       The ALJ found Brown has the RFC to perform light work with additional
limitations:

       [S]he can stand and/or walk up to four hours in an 8-hour workday;
       occasionally climb ramps and stairs but never climb ladders, ropes and
       scaffolds. She can frequently balance, occasionally stoop, kneel, crouch
       and crawl; and can have occasional exposure to vibration. The claimant
       can occasionally reach overhead; and frequently handle and finger,
       bilaterally. She can also have occasional exposure to extreme cold and
       wetness, and occasional exposure to hazards such as moving mechanical
       parts of equipment, tools or machinery. In addition, the claimant can
       understand, carryout and remember simple instructions in two hour
       increments sufficiently enough to complete an eight hour workday, in
                                           7
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 8 of 17 PageID 671




      an environment that does not involve fixed production quotas. She is
      limited to only occasional changes in the work setting and can have
      occasional interaction with the general public.

Tr. 17.

      The ALJ added,

      In sum, the above [RFC] assessment is supported by the evidence of
      record in that the claimant is limited to a range of unskilled, light
      exertion with postural, manipulative, environmental, and mental
      restrictions. However, the nature of her treatment, the objective
      findings, and the claimant’s own statements about her daily activities
      do not support a more restrictive finding. For example, while the notes
      indicate that the claimant had mildly decreased sensations in the lower
      extremities, a thorough review of the evidence fails to reveal that she
      used any type of assistive device to ambulate, required surgery or had
      balance problems (13F; 7F). In fact, the most recent records indicate that
      the claimant had no less than 4/5 lower extremity and maintained a
      steady gait, which suggests that the claimant is able to walk further
      than alleged (4F).

      The record also does not support the claimant’s extreme allegations that
      she cannot grip items. Instead, the examination showed negative Tinel’s
      sign, bilaterally, and 5/5 grip strength. Likewise, the record showed that
      the claimant was able to lift and carry light items, and retained 5/5
      muscle strength in the upper extremity. In addition, the claimant
      reported that she raises her 13-year-old daughter and takes care of a
      pet; arguably, if the claimant is able to take care of her daughter then
      she may not be as physically or mentally limited as alleged.

Tr. 20.

      The ALJ discussed Dr. Thomas’s report:

      Later in May 2016, the claimant attended a consultative examination
      with Dr. Bryan Thomas (7F). He noted that the claimant had negative
      straight leg raises and an antalgic gait but used no assistive device
      (7F/5). She also had decreased sensations in bilateral extremities from
      the knees downward; and reduced hip flexion and extension in bilateral
      lower extremities secondary to low back pain, as well as reduced right
      ankle plantar flexion secondary to toe pain (7F/4/5). However, she was
      able to stand on her toes and heels during gait assessment. Straight leg
                                          8
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 9 of 17 PageID 672




      raise testing was negative bilaterally, although she had some left
      trochanteric tenderness, as well as significant SI joint pain with
      palpation, right greater than left. In addition, the claimant was able to
      perform a squat with moderate difficulty requiring her hands in order
      to assist upon rising. She was also able to rise from a seated position
      without assistance and reflexes were +2 and symmetric throughout the
      bilateral upper and lower extremities (7F/5).

      Although the claimant had decreased sensation of light touch in the
      upper arms, from the elbows distally but had 5/5 muscle strength in the
      upper extremities (7F/4/5) [sic]. Dr. Bryan Thomas further noted that
      the claimant had 4/5 grip strength bilaterally and 5/5 finger abduction
      bilaterally but there were no signs of hand tenderness or atrophy in the
      hand muscles (7F/4/5). In addition, bilateral Tinel’s signs at the wrist
      and elbows were negative and she was able to perform fine motor skills
      such as opening doors, buttoning shirts, manipulating a coin, (7F/5/4).
      She was also able to lift, carry, and handle light objects; and her range
      of motion in the cervical and lumbar spine and shoulder were within
      normal limits (7F/7).

Tr. 18–19.

      After describing Dr. Young’s report, Tr. 19, the ALJ stated, “Dr. Robert Young
opined that the claimant’s psychiatric symptoms appeared significant enough to
produce a ‘moderate’ degree of work related interference (5F/4). However, due to the
ill-defined definition of the term moderate, the undersigned grants this opinion little
weight (5F).” Tr. 21.

      The ALJ discussed other opinions by state-agency consultants:

      [T]he state agency psychological consultant[’]s [Judith Meyers, Psy.D.’s]
      … opinions are generally consistent with the medical evidence of record.
      However, since the consultants used the previous standards in
      evaluating the “B” criteria, their opinions are granted some weight.

      The opinions of the State agency physical consultant, Dr. Jesse Palmer
      are consistent with the overall objective medical evidence of record and
      therefore the opinions [are] given great weight[.] However, the
      undersigned has added additional physical limitations.

Tr. 20–21.

                                          9
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 10 of 17 PageID 673




II.    Standard

       A court’s review of a decision by the Commissioner is limited to whether
substantial evidence supports the factual findings and whether the correct legal
standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221
(11th Cir. 2002). Substantial evidence means “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.
Ct. 1148, 1154 (2019) (quoted authority omitted). The “threshold for such evidentiary
sufficiency is not high.” Id.

III.   Law & Analysis

A.     RFC

       Brown argues the RFC is not supported by substantial evidence, pointing
“particularly [to] Dr. Shah’s treatment notes, the results of the objective testing Dr.
Shah ordered, and the consultative exam[] report from Dr. Thomas.” Doc. 26 at 10.

       A claimant’s RFC is the most she can still do despite her limitations. 20 C.F.R.
§ 416.945(a)(1). The Social Security Administration uses the RFC at step four to
decide if the claimant can perform past relevant work and, if not, at step five with
other factors to decide if there are other jobs in significant numbers in the national
economy she can perform. Id. § 416.945(a)(5). The “mere existence” of an impairment
does not reveal its effect on a claimant’s ability to work or undermine RFC findings.
Moore v. Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005).

       An ALJ must consider all relevant record evidence. Id. § 416.920(a)(3). But
“there is no rigid requirement that the ALJ specifically refer to every piece of evidence
in his decision, so long as the ALJ’s decision … is not a broad rejection which is not
enough to enable [the Court] to conclude that [the ALJ] considered [the claimant’s]
medical condition as a whole.” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)
(internal quotation marks omitted).

                                           10
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 11 of 17 PageID 674




       “[T]he burden of showing that an error is harmful normally falls upon the
party attacking the agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409
(2009). An erroneous factual statement by an ALJ may be harmless if the ALJ applies
the proper legal standard. Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983);
Majkut v. Comm’r of Soc. Sec., 394 F. App’x 660, 665 (11th Cir. 2010).

      Here, contrary to Brown’s argument, substantial evidence supports the RFC.
As the Commissioner observes,

      [Brown’s] examinations from the end of 2015 through 2016 show that
      she had a normal or slow and steady gait, mostly full strength in her
      upper and lower extremities, normal sensation, and normal range of
      motion in all joints, demonstrating no acute focal motor deficit (Tr. 18,
      20, 320, 342, 366, 377–78, 379, 400, 413, 454, 456, 458, 460, 462, 524,
      526, 528, 567, 570). The MRIs of [Brown’s] lumbar and cervical spine
      show mild or minimal abnormalities (Tr. 18, 337, 339).

Doc. 27 at 5. 1 “[Brown’s] examinations from 2017 reflect mixed findings, but include
findings of normal range of motion, normal sensation, and normal gait (Tr. 19, 20,
450, 452, 522, 553, 558, 562).” Doc. 27 at 6. “As far as her mental abilities, Plaintiff
exhibited psychiatric symptoms such as anxiety and depressed mood, but
examinations still show she was cooperative and had normal memory, normal
attention and concentration, normal thought process, normal speech, and normal
insight and judgment (Tr. 16, 19–20, 342, 43, 424, 450, 452, 454, 456, 458, 460 462,
499, 516, 567, 570).” Doc. 27 at 6.

      Brown references some of Dr. Shaw’s reports, citing nerve conduction studies
that were “abnormal” and “consistent with a left S1 radiculopathy” (Tr. 330);
electrodiagnostic results showing abnormal numbers for her right ankle and right
plantar; a lumbar MRI showing disc desiccations at L5-S1, a posterior annular tear,




      1Some  of Dr. Shaw’s reports are cited more than once because some appear in
the record twice (in different exhibits).

                                          11
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 12 of 17 PageID 675




and spondylolisthesis; and physical exam results like diminished deep tendon
reflexes and strength in upper and lower extremities. Doc. 26 at 11.

      That evidence does not mean the RFC is not supported by substantial evidence.
The ALJ recognized Brown had impairments and accordingly found a restrictive RFC,
including only occasionally reaching overhead. While the evidence shows Brown
suffers limitations from impairments, Dr. Shaw’s reports also document what the
Commissioner described in part: slow and steady gait, see, e.g., Tr. 320;
recommendations to continue medication, see, e.g., Tr. 321, or referrals to pain
management, see, e.g., Tr. 378; and, in the most recent exam with him in May 2017,
“stable” motor and sensory exams (though decreased sensations are noted), see, e.g.,
Tr. 522. MRI imaging of her cervical spine showed mild hypertrophic changes, Tr.
336, MRI imaging of her lumbar spine showed a mild disc bulge with minimal to mild
bilateral neural foramina stenosis, Tr. 339, and no “rotator cuff partial or full-
thickness tear” but an “abnormal signal … with degeneration/intrasubstance tear”
and thickening ligament suggesting chronic sprain in the left shoulder, Tr. 395. Dr.
Shaw’s reports were only one part of the record the ALJ considered in the RFC. The
Court “may not decide facts anew [or] reweigh evidence.” See Moore, 405 F.3d 1208
at 1211 (quoted).

      Brown contends that although the ALJ referenced some findings from Dr.
Thomas’s report, the findings do not support that she can stand and walk for four
hours or handle and finger frequently, the ALJ failed to include all findings, and the
ALJ inaccurately described them. Doc. 26 at 11–13.

      On failing to include all findings, Brown points to Dr. Thomas’s observation
that her tandem walk was “abnormal due to poor balance” though the ALJ later
stated evidence showed she had no balance problems; Dr. Thomas’s observation she
could not hop; and his observation she had a dramatic reaction to bilateral wrist
extension. Doc. 26 at 12 (citing Tr. 20, 426–27). On inaccuracies, Brown points to the
ALJ’s statement that in the exam she could stand on her toes and heels even though

                                         12
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 13 of 17 PageID 676




Dr. Thomas observed she was “unable to walk on heels and toes.” Doc. 26 at 12 (citing
Tr. 425). She adds, “Being able to perform these manipulative activities [opening
doors, buttoning shirts, manipulating a coin] at an exam does not equate to being able
to perform them frequently or from one third to two thirds of a day.” Doc. 26 at 13.
Relatedly, she contends the ALJ failed to consider her medical condition as a whole,
citing only a few favorable positive findings. Doc. 26 at 15.

      Brown shows no reversible error. The ALJ did not repeat each medical record;
her discussion of the evidence, see Tr. 17–21, shows she considered Brown’s condition
as a whole. See Dyer, 395 F.3d 1206 at 1211. As discussed, the record includes more
than just a few favorable positive findings. The ALJ’s potentially inaccurate factual
statement about balance based on a remark from Dr. Thomas does not render all the
other reasons supporting the RFC invalid. And the ALJ correctly cited Dr. Thomas’s
report that Brown could stand—as opposed to walk—on her heels and toes, see Tr.
18, 426. Dr. Thomas’s findings combined with the other evidence discussed
adequately support the RFC findings.

      Brown argues neither Dr. Thomas nor Dr. Young were asked to complete
physical or mental assessment forms, and though their reports document some
normal findings, they also document abnormal findings that render the RFC
unsupported by substantial evidence. Doc. 26 at 13–14. She argues the ALJ should
have re-contacted them to complete functional-assessment forms or ordered new
examinations, also with functional-assessment forms. Doc. 26 at 14. She argues part
of the reason the ALJ should have re-contacted them is because her treating
physician, Dr. Ramos, never provided functional limitations. Doc. 26 at 14. (She
contends he offered one opinion when he said she had “moderately severe depression.”
Doc. 26 at 14 (citing Tr. 556, 558).) These arguments are unpersuasive. The record
contained sufficient evidence to determine disability, which made re-contacting any
doctor unnecessary.




                                          13
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 14 of 17 PageID 677




      Brown observes the ALJ stated she “maintained a steady gait” but Dr. Shah’s
treatment notes usually say she had a “slow steady gait,” which she argues “begs the
questions of whether she could walk at an adequate pace,” and she argues her ability
to perform some activities of daily living does not mean she can work eight hours a
day. Doc. 26 at 15–16. These arguments also are unpersuasive. The ALJ discussed
daily activities (like Brown’s ability to take care of her daughter) as one of many
reasons supporting the RFC. Brown provides no authority or reason that a “slow
steady gait” would be inconsistent with a reduced range of light work. And other
exams document normal movement.

      Remand to reconsider the RFC is unwarranted.

B.    Medical Opinions

      Brown contends the ALJ erred in her consideration of medical opinions. Doc.
26 at 16–19.

      Regardless of its source, the Social Security Administration “will evaluate
every medical opinion” it receives. 2 20 C.F.R. § 416.927(c). “Medical opinions are
statements from acceptable medical sources that reflect judgments about the nature
and severity of … impairment(s), including … symptoms, diagnosis and prognosis,
what [one] can still do despite impairment(s), and … physical or mental restrictions.”
Id. § 416.927(a). An opinion on an issue that is dispositive of a case, such as whether
a claimant is disabled or able to work, is not a medical opinion because it is an opinion
on an issue reserved to the Commissioner. Id. § 416.927(d)(1).

      An ALJ “must state with particularity the weight given to different medical
opinions and the reasons therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

      2“For  claims filed … before March 27, 2017, the rules in [20 C.F.R. § 416.927]
apply. For claims filed on or after March 27, 2017, the rules in [§ 416.920(c)] apply.”
20 C.F.R. § 416.927. Because Brown filed her claim for supplemental security income
before March 27, 2017, the rules in § 416.927 apply here.

                                           14
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 15 of 17 PageID 678




1179 (11th Cir. 2011). If an ALJ does not “state with at least some measure of clarity
the grounds for his decision,” a court will not affirm simply because some rationale
might have supported it. Id.

      An ALJ’s determination may be implicit, but the “implication must be obvious
to the reviewing court.” Tieniber v. Heckler, 720 F.2d 1251, 1255 (11th Cir. 1983).
Failure to explicitly state the weight given to an opinion is harmless if the opinion is
consistent with the ALJ’s decision and the decision is in-depth, shows thoughtful
consideration of the findings, and does not leave the court wondering how the ALJ
reached his decision. Colon v. Colvin, 660 F. App’x 867, 870 (11th Cir. 2016); see also
East v. Barnhart, 197 F. App’x 899, 901 n.3 (11th Cir. 2006) (any error in failing to
explicitly address consulting psychologist’s report was harmless because observations
in report were consistent with the ALJ’s determination).

      Brown states, “The ALJ failed to state what weight he assigned to either Dr.
Thomas’ findings or Dr. Young’s findings when they conducted consultative
examinations of Ms. Brown.” Doc. 26 at 16. She then states, “The ALJ rejected [Dr.
Young’s opinion that psychiatric symptoms would moderately interfere with work] …
due to the ill-defined definition of the term moderate[.] This is where the ALJ had a
duty to recontact Dr. Young and have him complete a mental functional assessment
form.” Doc. 26 at 16. She contends the error is “compounded” because the ALJ failed
to acknowledge a statement from Dr. Young that her prognosis is guarded and that
she would benefit from vocational rehabilitation. Doc. 26 at 17 (citing Tr. 403). She
contends other than the statement rejecting Dr. Young’s opinion, “the ALJ does not
state what weight he assigns to any of the doctors’ finding and diagnosis, both
treating and consultative examining doctors.” Doc. 26 at 16.

      These arguments are unpersuasive. Brown observes the ALJ discussed Dr.
Young’s opinion (psychiatric symptoms appeared significant enough to produce a
“moderate” degree of work related interference) and gave the opinion little weight
because the opinion’s meaning for functional limitations was unclear. Tr. 403. The

                                          15
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 16 of 17 PageID 679




ALJ was not required to re-contact Dr. Young for the reasons discussed. And the ALJ
incorporated mental limitations in the RFC to accommodate Brown’s severe
impairments of depression and anxiety. A suggestion that Brown would benefit from
vocational rehabilitation does not undermine the RFC with restrictive limitations or
the ALJ’s treatment of Dr. Young’s opinion.

      Brown points to no specific opinion in Dr. Thomas’s report beyond his objective
findings or her subjective report of symptoms. The ALJ failed to state the weight
given to any opinion in Dr. Thomas’s report. But any error is harmless because the
weight is implicit and does not leave the Court wondering how the ALJ reached the
decision. The ALJ thoroughly discussed the exam and clearly credited that Brown
could perform certain activities with limitations. Brown identifies no other opinion
from a treating or consultative doctor that the ALJ should have weighed other than
Dr. Ramos’s statement from one visit that she has “moderately severe depression,”
Doc. 26 at 14, an impairment the ALJ found severe and accounted for.

      Brown contends opinions by state-agency consultant Dr. Meyers are not
discussed or accounted for in the RFC (opinions that Brown would have moderate
limitations in maintaining attention and concentration, responding appropriately to
changes in the work setting, and completing a normal work day and performing at a
consistent pace without an unreasonable number and length of rest periods). Doc. 26
at 17–18. Brown contends the ALJ had a duty to discuss Dr. Meyers’s findings with
particularity and explain the weight given to them because she gave no controlling
weight to any other treating or examining physician. Doc. 26 at 18.

      Contrary to Brown’s contentions, the ALJ found Dr. Meyers’s opinion generally
consistent with the evidence and gave it some weight. Dr. Meyers’s opinion is
consistent with the ALJ’s “Paragraph B” findings, and those findings are consistent
with the RFC. The ALJ included several limitations in the RFC to accommodate
concentration and other mental issues, limiting Brown to understanding, carrying
out, and remembering simple instructions in two hour increments sufficiently enough

                                         16
 Case 8:19-cv-01501-PDB Document 28 Filed 09/30/20 Page 17 of 17 PageID 680




to complete an eight-hour workday in an environment that does not involve fixed
production quotas and limiting her to only occasional changes in the work setting
with occasional interaction with the general public. The argument disregards Dr.
Meyers’s narrative explanation: “[Brown] can complete simple and complex tasks,
and can maintain [concentration, persistence, pace] throughout the work day with
ordinary supervision. Mood, anxiety, and physical pain [] may occasionally intrude
on concentration.” Tr. 100.

      Brown states, “The only opinions the ALJ states the weight given, are the
opinions of the state agency non-examining consultants,” and cites law that opinions
of non-examining, non-treating doctors do not provide good cause to reject a treating
physician’s opinion or provide substantial evidence to support a decision. Doc. 26 at
19. The ALJ stated the weight given to Dr. Young’s opinion and did not err in failing
to explicitly state the weight given to any opinion by Dr. Thomas. The ALJ did not
rely on the state-agency consultants’ opinions to reject other opinions—including by
any treating physician; the ALJ relied on the entire record.

IV.   Conclusion

      The Court affirms the Commissioner’s decision and directs the clerk to enter
judgment for the Commissioner and against Arlene Brown and close the file.

      Ordered in Jacksonville, Florida, on September 30, 2020.




c:    Counsel of record




                                         17
